NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

John Doe                                No.    14-73987
                                                Agency No. A088-702-157
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      John Doe, a native and citizen of Kenya, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part the petition for review.

        Substantial evidence supports the agency’s conclusion that petitioner did not

establish that his past harm rose to the level of persecution. See Halim v. Holder,

590 F.3d 971, 976 (9th Cir. 2009). Substantial evidence supports the agency’s

conclusion that petitioner failed to establish a well-founded fear of future

persecution because he failed to demonstrate it would be unreasonable for him to

relocate within Kenya to avoid harm. See 8 C.F.R. §§ 1208.13(b)(1)(i)(B);

Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th Cir. 2011) (upholding BIA’s

determination that petitioner failed to establish it was unreasonable to relocate

within Mexico). Thus, petitioner’s asylum claim fails.

        In this case, because petitioner failed to establish eligibility for asylum, he

failed to satisfy the standard for withholding of removal. See Zehatye, 453 F.3d at

1190.

        Substantial evidence also supports the agency’s denial of CAT relief

because the record does not compel the conclusion that it is more likely than not

that petitioner will be tortured at the instigation of, or with the acquiescence of the


                                            2                                     14-73987
government if returned to Kenya. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th

Cir. 2008).

      Finally, we reject petitioner’s contention that the BIA erred in declining to

address the IJ’s nexus finding. See INS v. Bagamasbad, 429 U.S. 24, 25

(1976) (“As a general rule courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results they reach.”).

      PETITION FOR REVIEW IS DENIED.




                                          3                                   14-73987